DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 have been examined in this application.  This communication is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on October 4, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s claims are replete with numerous grammatical informalities and other ambiguities which render the scope of the claims indefinite.  The Examiner cannot determine with clarity the metes and bounds of particular steps which comprise the method of the claims.  The examples of Applicant’s errors listed below are only representative and not intended to be an exhaustive list of the errors to be addressed.  Applicant is required to conduct a review of the Application and make the required changes where applicable.
Among the issues with Claim 1 include, for example: 
The following acronyms: “(SPi, SP2, SP3, SP4, ... SPn)”, “(SP1, SP2, SP3, SP4, ... SPn)”, “(SPi, SP2, SP3, SP4, ... SPn)”, “(SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1)”, “(SPi, SP2, SP3, SP4, ... SPn)”, “(SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1)”, “(SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1)”, “(SPn)”.
The following parentheticals indicating “examples”:  “(e.g. NFC for up to 10 cm range, Bluetooth 5.0 or BLE with reduced transmit power to cover meters or less range)”, “(e.g. < 10cm, or < 1 m or < meters apart)”, “(e.g. in the event it doesn't have internet connection at that moment)”, .
The term “the system server/ledger” is ambiguous or unclear.
The term “then automatically software module of – user 2 (SP2.1) software application (SP2.1)” is ambiguous or unclear.
The term “at the first next opportunity” is ambiguous or unclear.
There is no antecedent basis for “such wireless device 1”, “wireless device user 1”, “the debtor”, “then automatically software module of – user 2 (SP2.1) software application (SP2.1)”, “Debtor. 1, and - user I”, “request per each Debtor. 1 to Debtor.n”, and “the Creditor”.
Applicant’s claim issues are too numerous to list as it appears nearly every claim has one or more major issues which renders each clause indefinite and are similar issues as highlighted above with respect to claim one.  Applicant’s additional claims do not remediate these deficiencies, but in fact introduce more ambiguities into the claims.  Appropriate correction is required throughout. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
a) the wireless devices (SPi, SP2, SP3, SP4, ... SPn) are Internet enabled mobile phones, smartphones or tablets, each wireless device (SP1, SP2, SP3, SP4, ... SPn) also including at least one or more different built-in low power - short range - radio transceivers (e.g. NFC for up to 10 cm range, Bluetooth 5.0 or BLE with reduced transmit power to cover meters or less range), wherein each wireless device (SPi, SP2, SP3, SP4, ... SPn) is, automatically upon download of the respective software application (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1) into the respective wireless device (SPi, SP2, SP3, SP4, ... SPn), configured to make the software application (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1) operable to access the respective wireless device's functions and enables the software application (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1) to be operable to communicate with the system server/ledger and with respective other software applications downloaded into any other nearby wireless device (SPn) included in the system within short radio range (e.g. < 10cm, or < 1 m or < meters apart); 
wherein any wireless device (SPn) or (SPi, SP2, SP3, SP4) included in the system is automatically an authorized wireless device of the system upon download of a respective software module (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1); 
b) wherein each respective software application (appl) (SP1.1) is operable when downloaded into the respective wireless device (SP1), such wireless device 1 (SP1) when in short range proximity (e.g. in case of NFC when closer than 10 cm) communicates with another software application (app2) or (SP2.1), wherein a new transaction can be initiated by the wireless device user 1 of wireless device 1 (SPI) requesting to be credited by interacting manually with the software application (app 1) or (SPL1) of wireless device (SP1), and 
c) wherein the software application (SP 1.1) of the initiating user's wireless device (SP1) auto generates a Unique Transaction Identifier (UTID1) and passes the relevant parameters to the nearby wireless device (SP2) software application (SP2.1) through the short-range radio communication channel between SPI and SP2, and 
d) wherein such parameters exchanged are at least the UTIDI, amount to be credited, and the currency associated to such amount, and 
e) wherein once the wireless device 2 receives confirmation of acceptance from the debtor or the user of wireless device 2 (SP2) of such amount (X) in that given currency (Y) to be debited to his account, then automatically software module of - user 2 (SP2.1) software application (SP2.1) sends to the system server/ledger at the first next opportunity (e.g. in the event it doesn't have internet connection at that moment) a transaction request with at least the following parameters; 
UTID1, amount (X), currency (Y), Debtor. 1, and - user I (SP1.1) software application (SPI.1) sends to the system server/ledger at the first next opportunity (e.g. in the event it doesn't have internet connection at that moment) a transaction request with at least the following parameters; UTID1, amount (X), currency (Y), Creditor, Number of Debtors and 
f) wherein upon receipt by the system server/Ledger of the transactions requests with the same UTIDI from the Creditor the server will execute each individual transaction when it receives the same transaction request per each Debtor. 1 to Debtor.n that match the identical UTID1, amount (X), currency (Y); as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “wireless device”, “software application”, and “network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “wireless device”, “software application”, and “network”, language; “authorizing”, “requesting”, “initiating”, “generating”, “exchanging”, “receiving”, “sending”, and “executing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  The Applicant claims a system for completing a transfer of funds between multiple parties, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “wireless device”, “software application”, and “network”, to perform the “authorizing”, “requesting”, “initiating”, “generating”, “exchanging”, “receiving”, “sending”, and “executing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “authorizing”, “requesting”, “initiating”, “generating”, “exchanging”, “receiving”, “sending”, and “executing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 2-8 further define the abstract idea that is present in their respective independent claims 1 and 11, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-8 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is rejected under 35 U.S.C. § 103 as being unpatentable over Grassadonia, U.S. Patent Application Publication Number 2018/0330346; in view of Tumminaro, U.S. Patent Application Publication Number 2007/0255662.
As per claim 1, 
Grassadonia explicitly teaches:  
a) the wireless devices (SPi, SP2, SP3, SP4, ... SPn) are Internet enabled mobile phones, smartphones or tablets, each wireless device (SP1, SP2, SP3, SP4, ... SPn) also including at least one or more different built-in low power - short range - radio transceivers (e.g. NFC for up to 10 cm range, Bluetooth 5.0 or BLE with reduced transmit power to cover meters or less range), wherein each wireless device (SPi, SP2, SP3, SP4, ... SPn) is, automatically upon download of the respective software application (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1) into the respective wireless device (SPi, SP2, SP3, SP4, ... SPn), configured to make the software application (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1) operable to access the respective wireless device's functions and enables the software application (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1) to be operable to communicate with the system server/ledger and with respective other software applications downloaded into any other nearby wireless device (SPn) included in the system within short radio range (e.g. < 10cm, or < 1 m or < meters apart); (Grassadonia 2018/0330346 at paras. 110-112) (Note that while the process 500 is described for a particular sender sending money to the recipient 502, in other embodiments, the process 500 can be executed for multiple senders (e.g., sender 501-1-N, where N is an integer greater than N), where each sender 501 can send money to one or more recipients 502 via the set of operations involved in the process 500. In such embodiments, the individual payment amounts from the multiple senders can be aggregated into an accumulated payment amount that gets transferred, by the PPS 110, to the recipient 502. Also, the process can be reversed, that is to say the recipient can be the active party that receives a payment proxy of the senders and submits the payment request on their behalf.)
b) wherein each respective software application (appl) (SP1.1) is operable when downloaded into the respective wireless device (SP1), such wireless device 1 (SP1) when in short range proximity (e.g. in case of NFC when closer than 10 cm) communicates with another software application (app2) or (SP2.1), wherein a new transaction can be initiated by the wireless device user 1 of wireless device 1 (SPI) requesting to be credited by interacting manually with the software application (app 1) or (SPL1) of wireless device (SP1), and (Grassadonia at paras. 19-21) (Briefly described, a customer using a customer device identifies another proximate device associated with the merchant or recipient (hereinafter referred to as merchant device), e.g., a card reader, a card reader connected to a POS terminal, a POS terminal, or a payment beacon, any of which is a counterparty in a payment transaction. The customer device and/or the merchant device is in offline with respect to a payment processing system. The customer device and the merchant device establish a communication channel using wireless technologies, e.g., Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, Radio Frequency Identification (RFID), Quick-Response (QR) codes, Near-Frequency Communication (NFC), etc. Thus, an Internet connection is not necessary to establish a short-range communication field or channel.)
c) wherein the software application (SP 1.1) of the initiating user's wireless device (SP1) auto generates a Unique Transaction Identifier (UTID1) and passes the relevant parameters to the nearby wireless device (SP2) software application (SP2.1) through the short-range radio communication channel between SPI and SP2, and (Grassadonia at paras. 77-79) ( At block 208, the primary device (e.g., the offline customer device 107) receives a payment request from the POS terminal 104, where the payment request includes the payment information, e.g., “$payproxy” associated with the merchant 102 and the customer 106, and other transaction information, such as money transfer amount corresponding to the purchased product or service, and additional identifier information corresponding to the transactions, for example, by accessing a local data-store or directly from the memory associated with the secondary device 104.)
d) wherein such parameters exchanged are at least the UTIDI, amount to be credited, and the currency associated to such amount, and (Grassadonia at paras. 77-79 and 129-131) ( At block 208, the primary device (e.g., the offline customer device 107) receives a payment request from the POS terminal 104, where the payment request includes the payment information, e.g., “$payproxy” associated with the merchant 102 and the customer 106, and other transaction information, such as money transfer amount corresponding to the purchased product or service, and additional identifier information corresponding to the transactions, for example, by accessing a local data-store or directly from the memory associated with the secondary device 104.   The syntax of an amount includes a monetary currency indicator (or “currency indicator”))
e) wherein once the wireless device 2 receives confirmation of acceptance from the debtor or the user of wireless device 2 (SP2) of such amount (X) in that given currency (Y) to be debited to his account, then automatically software module of - user 2 (SP2.1) software application (SP2.1) sends to the system server/ledger at the first next opportunity (e.g. in the event it doesn't have internet connection at that moment) a transaction request with at least the following parameters; (Grassadonia at paras. 24-26) (Through the portal, the merchant can also specify a predefined amount that the sender owes to the merchant. The merchant device, that is online, sends the request to a payment processing system, and optionally, sends a notification to the offline customer device (e.g., through a short-range communication channel) indicating that the payment request has been submitted. In one implementation, the payment processing system can optionally parse the payment proxies of the sender and/or recipient and apply a syntax matching algorithm.)
UTID1, amount (X), currency (Y), Debtor. 1, and - user I (SP1.1) software application (SPI.1) sends to the system server/ledger at the first next opportunity (e.g. in the event it doesn't have internet connection at that moment) a transaction request with at least the following parameters; UTID1, amount (X), currency (Y), Creditor, Number of Debtors and (Grassadonia at paras. 24-26) (The payment processing system can then communicate with a financial institution (e.g., an issuer or an acquirer) to determine details of the financial account associated with the payment proxy and process the transaction on receiving confirmation from the financial institution. In some embodiments, a merchant server can maintain a database including the information of financial accounts.)
f) wherein upon receipt by the system server/Ledger of the transactions requests with the same UTIDI from the Creditor the server will execute each individual transaction when it receives the same transaction request per each Debtor. 1 to Debtor.n that match the identical UTID1, amount (X), currency (Y).  (Grassadonia at paras. 24-26) (The payment processing system can then communicate with a financial institution (e.g., an issuer or an acquirer) to determine details of the financial account associated with the payment proxy and process the transaction on receiving confirmation from the financial institution. In some embodiments, a merchant server can maintain a database including the information of financial accounts.)

Grassadonia does not explicitly teach, however, Tumminaro does explicitly teach: 
	wherein any wireless device (SPn) or (SPi, SP2, SP3, SP4) included in the system is automatically an authorized wireless device of the system upon download of a respective software module (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1); (Tumminaro 2007/0255662 at paras. 703-708) (downloading an application for a user to complete a transaction)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grassadonia and Tumminaro to provide for wherein any wireless device (SPn) or (SPi, SP2, SP3, SP4) included in the system is automatically an authorized wireless device of the system upon download of a respective software module (SP1.1, SP2.1, SP3.1, SP4.1, ... SPn.1) because it allows for a mobile payment system that is more secure, easy to use, and easy to acquire so that the ability to make mobile payments is available to any mobile account holder.  (Tumminaro at Abstract and paras. 10-20).
As per claim 2, 
in which the wireless devices (SP1, SP2, SP3, SP4, SPn) when downloading a software application (SP1.1, SP2.1, SP3.1, SP4.1, SPN.1) enables a) the software application (SP1.1) and (SP2.1) of nearby wireless devices (SP1) and (SP2) to detect when closer than 10 cm by establishing that detection when a NFC (near field communication) interaction is detected and deemed to be >10 cm distance when no NFC interaction is detected, and (Grassadonia at paras. 19-21) (The customer device and the merchant device establish a communication channel using wireless technologies, e.g., Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, Radio Frequency Identification (RFID), Quick-Response (QR) codes, Near-Frequency Communication (NFC), etc. Thus, an Internet connection is not necessary to establish a short-range communication field or channel.)
b) when the software application of two wireless devices are deemed within <10 cm from each other, then the corresponding software application (SP1.1, SP2.1, SP3.1, SP4.1, SPN.1) of the corresponding wireless device user of (SP1, SP2, SP3, SP4, SPn) that is the Creditor or the Debtor are allowed by the corresponding software module to initiate a new transaction and the corresponding software application (SP1.1, SP2.1, SP3.1, SP4.1, SPN.1) of the initiating party (Creditor or Debtor) will then generate a new UTID (unique transaction identifier) for that transaction, or (Grassadonia at paras. 26-28) (When both the customer device and the merchant device are offline, one or both the devices can serve as primary devices. Either of the devices can receive or transmit payment proxy to the other device in response to a payment transaction for an item purchased by the customer from the merchant. When either the customer device or the merchant device comes online, the primary device sends the payment request having the payment proxy to the payment processing system, and optionally, sends a notification to the other device (e.g., through a short-range communication channel) indicating that the payment request has been submitted.)
c) when the software application of two wireless devices are deemed within more than 10 cm (> 10 cm) from each other, then only the corresponding software application (SP1.1, SP2.1, SP3.1, SP4.1, SPN.1) of the corresponding wireless device user of (SP1, SP2, SP3, SP4, SPn) that is the Creditor is allowed by the corresponding software module to initiate a new transaction and the corresponding software application (SP1.1, SP2.1, SP3.1, SP4.1, SPN.1) of the initiating party (Creditor only) will then generate a new UTID (unique transaction identifier) for that transaction.  (Grassadonia at paras. 26-28) (When the customer device is online and the merchant device is offline, the customer device serves as a primary device and obtains the payment proxy from the merchant through a short-range, localized connection set up through, for example, Bluetooth or BLE. The customer can then enter the received payment proxy into a dedicated field on a portal, e.g., a web application, an email application, a messaging application, a cloud application, a forum, a shopping form, a landing page, and/or like, which may be stored on or accessible via the customer device, to create a request in response to a payment transaction for an item purchased by the customer from the merchant. )
As per claim 3, 
in which the wireless devices (SP1, SP2, SP3, SP4, SPn) when downloading a software application (SP1.1, SP2.1, SP3.1, SP4.1, SPN.1) enables a) the software application of the initiating party (Creditor) to request a UTID (Unique Transaction Identifier) to the system server/Ledger by the initiating party of a transaction that has established short range communication within less than 10 cm distance between the two wireless devices (by NFC when closer than 10 cm) or (Grassadonia at paras. 19-21) (The customer device and the merchant device establish a communication channel using wireless technologies, e.g., Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, Radio Frequency Identification (RFID), Quick-Response (QR) codes, Near-Frequency Communication (NFC), etc. Thus, an Internet connection is not necessary to establish a short-range communication field or channel.)
b) the software application of the initiating party (Creditor or Debtor) to request a UTID (Unique Transaction Identifier) to the system server/Ledger by the initiating party of a transaction that has established short range communication within more than 10 cm between two initial wireless devices (e.g. by Bluetooth or BLE further than the 10 cm or in other word when outside of NFC range).  (Grassadonia at paras. 19-21) (The customer device and the merchant device establish a communication channel using wireless technologies, e.g., Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, Radio Frequency Identification (RFID), Quick-Response (QR) codes, Near-Frequency Communication (NFC), etc. Thus, an Internet connection is not necessary to establish a short-range communication field or channel.)
As per claim 4, in which a retail cash-register machine, or a vending machine, or a credit card or debit card, or a point of Sale terminal is adapted with a downloaded or built-in software application (SPn.1) and thereby automatically forming part of the wireless communication system to accept cash deposit and/or cash withdrawals machines when interacting with wireless devices (SPi, SP2, SP3, SP4) software app (SP1.1, SP2.1, SP3.1, SP4.1) enabling virtually such adapted devices to be used as virtual ATMs (automated teller machines).  
(Grassadonia at paras. 35-38 and 110-112) (a “payment transaction” or simply “transaction” may include a financial transaction for the acquisition of goods and/or services that is conducted between a customer and a merchant. For example, when paying for a transaction, the customer can provide the amount that is due to the merchant using a payment proxy.
A financial instrument can be a software instrument or virtual instrument, such as a virtual wallet, a prepaid card, a gift card, a rewards card, a loyalty points card, a frequent flyer miles card, a check, cash, or any other kind of payment instrument that holds financial value or provides a promise to pay at a later time.
	The process 500 can be executed for multiple senders (e.g., sender 501-1-N, where N is an integer greater than N), where each sender can send money to one or more recipients via the set of operations involved in the process. In such embodiments, the individual payment amounts from the multiple senders can be aggregated into an accumulated payment amount that gets transferred, by the PPS 110, to the recipient.)
As per claim 6, in which each transaction performed through a software application (SP1, SP2, SP3, SP4, SPn) downloaded into a corresponding wireless device (SP1.1, SP2.1, SP3.1, SP4.1, SPn.1) will only be transferred to the server/Ledger, for execution by the server/Ledger, if confirmed by the corresponding user of each such wireless device (SPi, SP2, SP3, SP4, SPn) by logging into his own corresponding software application (SP1, SP2, SP3, SP4, SPn) account.  (Grassadonia at paras. 112-114) (the messaging portal 505 authenticates the sender 501 before allowing access. Authentication can involve, for example, verifying login credentials submitted by the sender 501, e.g., by using a sender device of the sender 501, such as the customer device 107, to the messaging portal 505. The login credentials can be a username and password that correspond to a user account registered with the messaging portal 505.)
As per claim 7, in which each transaction performed through a software application (SP1.1, SP2.1, SP3.1, SP4.1, SPn.1) downloaded into a corresponding wireless device (SP1, SP2, SP3, SP4, SPn) is between at least 2 parties or users of wireless devices (SPi, SP2, SP3, SP4, SPn) allowing for the following transactions; - cash deposit, by wireless device user (SP3) of software application (SP3.1) giving money in hand to user of wireless device user (SP4) of software application (SP4.1) and by NFC software applications (SP3.1) and (SP4.1) confirm such transfer of the same amount of money in digital money from the server/Ledger account of user (SP4 and SP4.1) as Debtor to the server/Ledger account of user (SP3 and SP3.1) as Creditor, or - cash withdrawal, by wireless device user (SP2) of software application (SP2.1) receiving money in hand from user of wireless device user (SP1) of software application (SP1.1) and by NFC software applications (SP2.1) and (SP1.1) confirm such transfer of the same amount of money in digital money from the server/Ledger account of user (SP2 and SP2.1) as Debtor to the server/Ledger account of user (SP1 and SP 1.1) as Creditor, or - foreign exchange (FX), by wireless device user (SP1) of software application (SP1.1) giving X amount of money in currency Y by initiating a transfer marked as FX to user of wireless device user (SP4) of software application (SP4.1) and by NFC software applications (SP1.1) and (SP4.1) confirm such FX transaction and the on screen transfer shown of the FX amount of FX values as in W amount of money in the FX currency Z digital money from the server/Ledger account of user (SP4 and SP4.1) as Debtor to the server/Ledger account of user (SP 1 and SP 1.1) and the amount X in currency Y money from the server/Ledger account of user (SP1 and SPl.1) as Debtor to the server/Ledger account of user (SP4 and SP4.1), or - payment transfer, by wireless device user (SP3) of software application (SP3.1) initiating a transfer of amount X in currency Y to user of wireless device user (SP4) of software application (SP4.1) and by NFC software applications (SP3.1) and (SP4.1) confirm such transfer of such amount X in currency Y in digital money from the server/Ledger account of user (SP3 and SP3.1) as Debtor to the server/Ledger account of user (SP4 and SP4.1) as Creditor, or - payment split, by wireless device user (SP1) of software application (SP1.1) who pays the full amount X in currency Y and splits between n users, by user initiating a new transaction entering amount x, currency y and number to be split (say n=4), then SP 1.1 calculates (X / n) and sets number of Debtors as (n-1), whereas by NFC communication the software applications (SP1.1) user first executes amount X/4 with (SP2.1) as Credited to SP1.1 and Debited to SP2.1 by bring wireless devices (SP1) and (SP2) closer than 10 cm from each other, and then after sequentially the same operation until n-1 times in total by NFC software applications (SP1.1) executes with (SP3.1) and then after by NFC software applications (SP1.1) executes with (SP4.1), or - cash withdrawal, foreign exchange, payment transfer by a Credit Card or debit card adapted to communicate with the software application (SP1.1, SP2.1, SP3.1, SP4.1, SPn.1) downloaded into a corresponding wireless device (SP1, SP2, SP3, SP4, SPn) through the NFC of the adapted credit or debit card and the NFC of the wireless device (SP1, SP2, SP3, SP4, SPn) to the corresponding software application (SP1.1, SP2.1, SP3.1, SP4.1, SPn.1).  
"(Grassadonia at paras. 35-38 and 110-112) (a “payment transaction” or simply “transaction” may include a financial transaction for the acquisition of goods and/or services that is conducted between a customer and a merchant. For example, when paying for a transaction, the customer can provide the amount that is due to the merchant using a payment proxy.
A financial instrument can be a software instrument or virtual instrument, such as a virtual wallet, a prepaid card, a gift card, a rewards card, a loyalty points card, a frequent flyer miles card, a check, cash, or any other kind of payment instrument that holds financial value or provides a promise to pay at a later time.
The process 500 can be executed for multiple senders (e.g., sender 501-1-N, where N is an integer greater than N), where each sender can send money to one or more recipients via the set of operations involved in the process. In such embodiments, the individual payment amounts from the multiple senders can be aggregated into an accumulated payment amount that gets transferred, by the PPS 110, to the recipient.)"
As per claim 8, Grassadonia does not explicitly teach, however, Tumminaro does explicitly teach: in which each transaction performed through a software application (SP1.1, SP2.1, SP3.1, SP4.1, SPn.1) downloaded into a corresponding wireless device (SPi, SP2, SP3, SP4, SPn) is preceded by the software application that identifies the user of any given transaction of the Debtor or Debtors to only allow such interaction with other nearby users or such transaction request to be sent to the system server, only if the Debtor's wireless device has internet access and the software module of the Debtor confirmed prior by exchange with the system server that the Debtor has sufficient funds to execute such Debtor transaction otherwise the software application of each Debtor that forms part of a transaction will not be allowed to communicate such transaction request between Debtor and other nearby users of the wireless digital financial system.  (Tumminaro at paras. 341-343 and 360-364) (The system identifies user A as a member, and may check the PIN number, validate the account, and check the balance for user A's account. In the event that user A's account lacks sufficient funds for the financial transaction, the system may send an electronic notification to user A for insufficient funds. If user A's account has sufficient funds for the transaction, the system also notifies user B of the pending transaction via mobile technology. Due to the immediate electronic notifications Users A and B received, it will seem as though the financial transaction occurs almost instantaneously.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grassadonia and Tumminaro to provide for in which each transaction performed through a software application (SP1.1, SP2.1, SP3.1, SP4.1, SPn.1) downloaded into a corresponding wireless device (SPi, SP2, SP3, SP4, SPn) is preceded by the software application that identifies the user of any given transaction of the Debtor or Debtors to only allow such interaction with other nearby users or such transaction request to be sent to the system server, only if the Debtor's wireless device has internet access and the software module of the Debtor confirmed prior by exchange with the system server that the Debtor has sufficient funds to execute such Debtor transaction otherwise the software application of each Debtor that forms part of a transaction will not be allowed to communicate such transaction request between Debtor and other nearby users of the wireless digital financial system, because it allows for a mobile payment system that is more secure, easy to use, and easy to acquire so that the ability to make mobile payments is available to any mobile account holder.  (Tumminaro at Abstract and paras. 10-20).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Grassadonia, U.S. Patent Application Publication Number 2018/0330346; in view of Tumminaro, U.S. Patent Application Publication Number 2007/0255662; in view of Moore, U.S. Patent Application Publication Number 2019/0149987.
As per claim 5, Grassadonia and Tumminaro do not explicitly teach, however, Moore does explicitly teach:  in which the wireless devices (SP1, SP2, SP3, SP4, SPn) software application (SP1.1, SP2.1, SP3.1, SP4.1, SPN.1) when nearby or at the time of initiation of a transaction, if one of the wireless devices has internet, then it will automatically share an additional parameter through the short range - low power transceiver, namely a one off random generated password of the hotspot activated by the wireless device with internet (SP1) through software application (SP1.1) to the wireless device with no internet (SP2) through software application (SP2) and to others of that same transaction if they have no internet like wireless device (SPn) through software application (SPn.1), wherein software application (SP2.1 and SPn.1) then automatically connects to the hotspot of wireless device (SPi) using the received password.  (Moore 2019/0149987 at paras. 17-19) (A secondary device may be setup with minimal user interaction in circumstances where a first device is already setup in an environment where the two devices are located. The first device may determine that a second device needs to be setup, and, in response, send a request to a remote system requesting a temporary authentication token that the second device can use to set itself up. Upon receipt of the temporary authentication token from the remote system, the first device may retrieve network credentials it maintains in local memory, and may send the temporary authentication token and the network credentials for receipt by the second device for use in setting up the second device. The second device may initiate a setup mode and receive the temporary authentication token and the network credentials from the first device, which may then be used to complete the setup of the second device.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grassadonia, Tumminaro, and Moore to provide for in which the wireless devices (SP1, SP2, SP3, SP4, SPn) software application (SP1.1, SP2.1, SP3.1, SP4.1, SPN.1) when nearby or at the time of initiation of a transaction, if one of the wireless devices has internet, then it will automatically share an additional parameter through the short range - low power transceiver, namely a one off random generated password of the hotspot activated by the wireless device with internet (SP1) through software application (SP1.1) to the wireless device with no internet (SP2) through software application (SP2) and to others of that same transaction if they have no internet like wireless device (SPn) through software application (SPn.1), wherein software application (SP2.1 and SPn.1) then automatically connects to the hotspot of wireless device (SPi) using the received password because it allows for an easier, less cumbersome, and less frustrating user experience.  (Moore at Abstract and paras. 1-2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                          
/CHO KWONG/Primary Examiner, Art Unit 3698